FILE COPY




                                    No. 07-14-00416-CV


In the Interest of G.S. and A.S.,            §     From the County Court at Law No. 3
Children                                           of Lubbock County
                                             §
                                                   January 27, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §



                                    J U D G M E N T

       Pursuant to the opinion of the Court dated January 27, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo